DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
Claim 1 recites, inter alia, updating a first counter representative of the quantity of charges flowing through the first terminal based on the sensor measurements; for each electric cell, for each connection of the electric cell to the other electric cells, storing into first data the value of the first counter on connection of the electric cell ands for each disconnection of the electric cell from the other electric cells, storing a second counter equal to the difference between the value of the first counter on disconnection of the electric cell and the first data of said electric cell. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 9 recites, inter alia,  the first control circuit being capable of updating a first counter representative of the quantity of charges flowing through the first terminal based on the sensor measurements and, for each electric cell, for each connection of the electric cell to the other electric cells, the first control circuit or the second control circuit associated with said electric cell being capable of storing into first data the value of the first counter on connection of the electric cell, ands for each disconnection of the electric cell from the other electric cells, being capable of storing into a second counter the difference between the value of the first counter on disconnection of the electric cell and the first data of said electric cell. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859